hTERRI F. LOVE, Judge.
Craig A. Peters was charged by bill of information on October 14, 1999, with illegal use of a weapon in violation of La. R.S. 14:94(F), and with possession of a firearm by a convicted felon in violation of La. R.S. 14:95.1. He entered pleas of not guilty at his arraignment. After a hearing, the trial court found probable cause and denied the motion to suppress the evidence. Subsequently, Peters withdrew his earlier pleas and entered pleas of guilty as charged. The State filed a multiple bill charging Peters as a second felony offender, and he pleaded guilty to the bill; He was then sentenced to serve ten years at hard labor without benefit of parole, probation, or suspension of sentence as a second felony offender on the illegal use of a weapon conviction; he was also sentenced to serve ten years at hard labor without benefits on the possession of a firearm by a convicted felon conviction. The sentences are to run concurrently. This Court granted Peters an out of time appeal on July 26, 2002.
Because the appellant pleaded guilty, no transcript of facts is part of the record.
Counsel filed a brief requesting a review for errors patent. Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990), and filed a brief complying with State v. Jyles, 96-2669 (La.12/12/97), 704 So.2d 241. Counsel’s detailed review of the procedural history of the case and the facts of the ease indicate a thorough review of the record. Counsel moved to withdraw because she believes, after a conscientious review of the record, that there is no non-frivolous issue for appeal. Counsel reviewed available transcripts and found no trial court ruling that arguably supports the appeal. A copy of the brief was forwarded to defendant, and this Court informed him that he had the right to file a brief in his own behalf. He has not done so.
As per State v. Benjamin, this Court performed an independent, thorough review of the pleadings, minute entries, bill of information, and the transcript in the appeal record. Defendant was properly charged by bill of information with violations of La. R.S. 14:94(F) and 14:95.1, and the bill was signed by an assistant district attorney. Defendant was present and represented by counsel at arraignment, motion hearings, and sentencing. The sentence is legal in all respects. Our independent review reveals no non-frivolous issue and no trial court ruling that arguably supports the appeal. Defendant’s conviction and sentence are affirmed. Ap*404pellate counsel’s motion to withdraw is granted.
AFFIRMED.